Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 2-3 and 5 are allowed because none of the prior art references of record teaches an inkjet recording apparatus comprising a controller that is provided to a housing of  the inkjet recording apparatus and electrically connected to a recording head, a monitor, and an operation panel, wherein the controller is configured to perform one of a first inquiry process and a second inquiry process, the first inquiry process being performed in a case where an initial processing has not been performed, the second inquiry process being performed in a case where the initial processing has been performed, the controller being configured to continue performing the first inquiry process until the receipt of the first response during the first inquiry process, wherein the initial processing corresponds to filling the flow path with ink, wherein in each of the first inquiry process and the second inquiry process, the controller controls the monitor to display inquiry information regarding whether ink injection into the ink chamber is completed, and controls the operation panel to allow receipt at the operation panel of a response to the inquiry information, the response being either one of the first response and the second response, the first response indicating completion of the ink injection, the second response indicating incompletion of the ink injection in the combination as claimed. 

CONCLUSION



            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853